El Juez Asociado Sr. del Toro,
-emitió la opinión del tribunal.
Goble y Jiménez, una sociedad mercantil con su oficina principal en San Jnan, demandó en la Corte de Distrito de Gnayama a Miguel Truyol & Co., otra sociedad mercantil domiciliada en la última ciudad, en reclamación de $850 por daños y perjuicios originados con motivo del incumplimiento de un contrato de compraventa de doscientos sacos de ha-rina de trigo. La sociedad demandada excepcionó la deman-da, la contestó luego y reconvino además a la demandante para que le pagara $1,180 también por daños y perjuicios originados a virtud del incumplimiento de un contrato de compraventa de cuatrocientos sacos de arroz.
La corte de distrito desestimó las excepciones y luego de celebrado el juicio en .el que ambas partes practicaron sus pruebas, declaró sin lugar la reconvención y con lugar la demanda.
La demandada apeló entonces para ante este Tribunal Supremo. Se señaló día y bora para la vista del recurso y la parte apelante dejó de comparecer. La parte apelada compareció por medio de su abogado y solicitó en primer término que la apelación fuera desestimada por haber dejado la apelante de cumplir con la sección 42 del Reglamento de' esta corte, (17 D. P. R. LXXI), y luego informó sobre.las cuestiones envueltas en el pleito.
La regla invocada dice así:
“Dentro de diez días después de haberse presentado a este tribunal la copia de los autos, el letrado defensor del recurrente, presen-tará al tribunal un alegato por duplicado, impreso o escrito en ma-■quinilla, que contendrá una relación fiel y concisa de la cansa tal ■como conste en los autos; así como una exposición de los errores en ■que funda su recurso, y además de esto, cumplirá con la Ley de En-juiciamiento actualmente en vigor.”
El alegato de la parte apelante deja en efecto de cum-*394plir con lo preceptuado en la regia anterior, pnes no contiene ni la relación fiel y concisa de la causa tal como conste dé-los autos, ni la exposición de errores en que se funda el re-curso, exigidos por la misma.
. En tal virtud, de acuerdo con lo previsto en la sección 60 del indicado reglamento, (17 D. P. R. LXXIV), procede la desestimación del recurso.
Deseamos consignar además que liemos examinado la trans-cripción de los autos y que estamos convencidos de que la corte de distrito impartió justicia en este pleito, pero prefe-, rimos fundar nuestra sentencia en la falta de cumplimiento por parte de la apelante de la regla 42 citada, para llamar la atención a la abogacía sobre cuestión de tanta importancia para la debida consideración y resolución de las apelaciones que se interpongan ante este tribunal.

Desestimado el recurso.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, Aldrey y Hutchison.